DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 13 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 13 and 18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 12 and 18 of US Patent 10,932,187 and claims 1, 12 and 18 of US Patent 10,225,795.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 13 and 18 limitation are found in claims 1, 12 and 18 of US Patent 10,932,187 and claims 1, 12 and 18 of US Patent 10,225,795 with obvious wording variation such as they are drawn to receiving unsolicited/information broadcast/resource allocation first user equipment information corresponding to an access point resource requirement of a first user equipment, wherein an access device is not initially visible to the first user equipment and enabling the first user equipment to access a first network resource via the access point device.
17,161,450
US 10,932,187 B2
US 10,225,795 B2
1, 13 and 18. Garg teaches an system, comprising: a processor; and a memory that stores executable instructions that, when executed by the
processor, facilitate performance of operations, comprising:
receiving unsolicited first user equipment information corresponding to an access point resource requirement of a first user equipment, wherein an access device is not initially visible to the first user equipment;
 	based on the unsolicited first user equipment information, determining that the first user equipment satisfies a selection rule related to an access point device; and 
 	







enabling the first user equipment to access a first network resource via the access point device.

1, 12 and 18. An access point device, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: 

receiving first user equipment information broadcast by a first user equipment, wherein the first user equipment information comprises a first indicator value, and wherein the broadcast of the first user equipment information is not performed in response to the first user equipment receiving an initial signal from the access point device; and in response to the first indicator value being determined to satisfy a selection rule,






enabling the first user equipment to access a first network resource via the access point device.
1, 12 and 18. A system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: 

receiving a first request for resource allocation associated with a first user equipment, wherein the first request for resource allocation is received from the first user equipment independent of the first user equipment having received information about an access point device prior to the first request for resource allocation having been received; determining a first fitness metric value related to provisioning a first resource via the access point device; provisioning the first resource, for utilization by the first user equipment via the access point device, based on the first fitness metric value; and
 enabling access by the first user equipment to the first resource via the access point device in response to the provisioning of the first resource.


It is important to note that claimed features recited in claims 1, 12 and 18 of U.S. Patent No. 10,932,187 and claims 1, 12 and 18 of U.S. Patent No. 10,225,795 are more specific than claimed features recited in claims 1, 13 and 18 of the instant application.  Hence, the scope of claims of present application is now broader than U.S. Patent No. 10,932,187 and 10,225,795.
Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel; 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Garg et al. (US 2009/0103701 A1) in view of Sundararajan et al. (US 2014/0113628 A1) and further view of Norman et al. (US 2015/0304840 A1)
 	Regarding claims 1, 13 and 18. Garg teaches an system, comprising: a processor; and a memory that stores executable instructions that, when executed by the
processor, facilitate performance of operations, comprising:
receiving unsolicited first user equipment information corresponding to an access point resource requirement of a first user equipment, wherein an access device is not initially visible to the first user equipment;  (Paragraph [0019] fig.1 Illustrate and teach the system 112 detect the unsolicited call for the called parties as first user equipment),
 	based on the unsolicited first user equipment information, determining that the first user equipment satisfies a selection rule related to an access point device (Paragraphs [0020-0021], [0029-0033] teach system 112 received unwanted/unsolicited communication and determine rule whether allow or block call).
	Garg is silent on 
 	enabling the first user equipment to access a first network resource via the access point device.
	In an analogous art, Sundararajan teaches 
 	enabling the first user equipment to access a first network resource via the access point device (Paragraphs [0076-0077], fig.1 Illustrate and teach system selection network device determine for wireless device 120  to access to one or both femtocell and WLAN access point 115).


 				
    PNG
    media_image1.png
    445
    248
    media_image1.png
    Greyscale

  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Garg with Sundararajan’s system such that enabling the first user equipment to access a first network resource via the access point device in order to provide the secure, reliable and saving cost in communication via access point.
 	However, the combination of Gang and Sundararajan is silent on wherein an access device is not initially visible to the first user equipment.
 	In an analogous art, Norman teaches
 	wherein an access device is not initially visible to the first user equipment (Paragraph [0112] teach method to “hide” access point and not broadcast the SSID read on access device is not initially visible”).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Garg and Sundararajan with Norman’s system such that access device is not initially visible to the first user equipment in order to provide the secure and protect information for the user.

 	Regarding claim 2 and 15. Garg, Sundararajan and Norman teach the system of claim 1, Sundararajan teaches wherein the access point device comprises the processor (fig.1, #115 teach access point and inherently contain processor for process communication)

 	Regarding claim 3. Garg, Sundararajan and Norman teach the system of claim 1, Garg teaches wherein network equipment associated with a network provider comprises the processor, and wherein the network equipment is not the access point device (Paragraphs, [0022], [0024], fig.2 Illustrate system 112 with processor 204).

 	Regarding claim 5, 16 and 19. Garg, Sundararajan and Norman teach the system of claim 1, Garg teaches wherein the access point device is a first access point device, and wherein receiving the unsolicited first user equipment information is via a second access point device (Paragraphs [0018-0019]).
 	Regarding claim 8. Garg, Sundararajan and Norman teach the system of claim 1, Garg teaches wherein the unsolicited first user equipment information indicates information selected from a group of information comprising a level of user equipment mobility information, historical network resource usage information associated with the first user equipment, and battery condition information associated with the first user equipment (Paragraphs [0032-0035]).

 	Regarding claim 9. Garg, Sundararajan and Norman teach the system of claim 1, Sundararajan teaches wherein the unsolicited first user equipment information indicates a network resource characteristic of a network resource sought by the first user equipment via network equipment, and wherein the network resource characteristic facilitates selection of the first network resource (Paragraphs [0074-0076]).

 	Regarding claim 10. Garg, Sundararajan and Norman teach the system of claim 9, Sundararajan teaches wherein the network resource characteristic indicates a network resource minimum performance characteristic (Paragraphs [0077-0079]).

 	Regarding claim 11. Garg, Sundararajan and Norman teach the system of claim 9, Sundararajan teaches wherein the network resource characteristic indicates a network resource ideal performance characteristic. (Paragraphs [0077-0079]).

 	Regarding claim 12. Garg, Sundararajan and Norman teach the system of claim 1, wherein the unsolicited first user equipment information indicates subscription plan information corresponding to the first user equipment (Paragraphs [0078-0079]).

 	Regarding claim 14. Garg, Sundararajan and Norman teach the non-transitory machine-readable medium of claim 13, Sundararajan teaches wherein network equipment associated with a network provider identity comprises the processor (Paragraph [0005]).

 	Regarding claim 17. Garg, Sundararajan and Norman teach the non-transitory machine-readable medium of claim 16, Sundararajan teaches wherein receiving the unsolicited user equipment information via the second access point device facilitates handing over the user equipment to the first access point device (Paragraph [0075], [0083]).

 	Regarding claim 20. Garg, Sundararajan and Norman teach the method of claim 19, Garg teaches further comprising enabling, by the system, a transfer of a network connection associated with the user equipment to the first access point device in response to the unsolicited user equipment information being received via the second access point device (Paragraphs [0018-0020]).

Claim 4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Garg et al. (US 2009/0103701 A1) in view of Sundararajan et al. (US 2014/0113628 A1) and further view of Borromeo (US 2014/0369257 A1).
 	Regarding claim 4, Garg, Sundararajan and Norman teach the system of claim 1, but is silent on wherein the operations further comprise broadcasting the unsolicited first user equipment information by the first user equipment, and wherein the broadcasting is independent of the first user equipment detecting the access point device.
	In an analogous art, Borromeo teaches
 	wherein the operations further comprise broadcasting the unsolicited first user equipment information by the first user equipment, and wherein the broadcasting is independent of the first user equipment detecting the access point device (Paragraphs [0096], [0099-0100] teach wireless device receiving unsolicited service that AP broadcast to wireless device).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Garg, Sundararajan and Norman with Borromeo’s system such that broadcasting the unsolicited first user equipment information by the first user equipment, and wherein the broadcasting is independent of the first user equipment detecting the access point device in order to provide a quality service and saving power for the user of the mobile device.

 	Regarding claim 6. Garg, Sundararajan and Norman teach the system of claim 1, further Borromeo teaches wherein a broadcast of access point identification information from the access point device facilitates attachment of a second user equipment to the access point device, and wherein receiving the unsolicited first user equipment information is independent of the broadcast of the access point identification information (Paragraphs [0096], [0099-0100] teach

 	Regarding claim 7. Garg, Sundararajan and Norman and Borromeo teach the system of claim 6, Garg teaches wherein the attachment of the second user equipment to the access point device and receiving the unsolicited first user equipment information result in the access point device contemporaneously being communicatively coupled to the first user equipment and the second user equipment (Paragraphs [0018-0019]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET M DOAN/Primary Examiner, Art Unit 2641